Citation Nr: 1630530	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for bilateral hearing loss, finding that new and material evidence had been received to reopen the claim, but denying the claim on the merits; and denied service connection for tinnitus.  In July 2011, the Veteran testified before a Decision Review Officer (DRO) at an RO hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested to testify at a Board videoconference hearing on his VA-Form 9 in September 2012.  He was scheduled for a Board videoconference hearing on July 11, 2016, but he did not appear at the hearing.  The June 28, 2016 notice letter was returned as undeliverable.  Previous correspondence also had been returned as undeliverable, including a May 9, 2016 letter noting that the Veteran's file was being transferred to the Board; and an April 2016 supplemental statement of the case.  It appears that when the April 25, 2016 supplemental statement of the case was returned by the postal service, the Veteran's forwarding address was noted on the sticker on the envelope.  The sticker noted that the Veteran's time had expired for forwarding mail.  While the Veteran has not kept VA informed of his whereabouts, it appears that VA might have that information from the postal sticker noted on the April 2016 returned envelope.  Thus, to give the Veteran every opportunity to substantiate his claim, additional efforts should be made to ensure that VA has the Veteran's latest address; so that he can receive notice of his Board hearing and copies of other VA correspondence regarding his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to determine the Veteran's present address.  Please note that it appears his address might presently be the address noted on a returned envelope attempting to mail the supplemental statement of the case that was mailed on April 25, 2016.

2.  If efforts to obtain the Veteran's present mailing address are successful, please resend the Veteran's April 2016 supplemental statement of the case; and reschedule the Veteran for the next available Travel Board or Board videoconference hearing at his local VA Regional Office as soon as practicable.  Both he and his representative should be notified of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




